         Case 1:19-cv-01753-RDM Document 25 Filed 01/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 100REPORTERS, et al.,                            )
                                                  )
               Plaintiffs,                        )
                                                  )
        v.                                        )
                                                          Civil Action No. 19-1753 (RDM)
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
               Defendant.                         )
                                                  )
                                                  )

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant United States Department of State (the “Department” or “State”) respectfully

moves for summary judgment pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule

7. The reasons for this motion are set forth in the attached Memorandum and Points of Authority

in Support of Defendant’s Motion for Summary Judgment, Statement of Material Facts as to

Which There is No Genuine Issue, the Declarations of Eric F. Stein and of Charles O. Blaha, and

Defendant’s Vaughn Index. A proposed order is also attached for the convenience of the Court.



                                          *   *       *
        Case 1:19-cv-01753-RDM Document 25 Filed 01/06/21 Page 2 of 2




Dated: January 6, 2021                   Respectfully submitted,

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney

                                         BRIAN P. HUDAK
                                         Acting Chief, Civil Division

                                         By: /s/ Kathleene Molen
                                         KATHLEENE MOLEN
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 803-1572
                                         Kathleene.Molen@usdoj.gov

                                         Counsel for Defendant




                                     2
